DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel et al. (10,725,722, of record) [Koelmel] in view of Kuma Raju et al. (11,231,757, of record) [Kuma Raju] and Siddiqui et al (2018/0239404) [Siddiqui].
Regarding claims 1, 7, and 13-15, Koelmel discloses a co-processor module, the module comprising: an enclosure; a processor assembly contained in the enclosure and including a PCB, a processor, and a USB connector; and one or more magnets extending through a wall of the enclosure and positioned to directly contact a surface of a second device when the USB connector is connected to the second device (col. 3 line 35 - col. 4 line 15).
Koelmel fails to disclose the co-processor module is for use with a set top box and further comprises a metal plate in direct contact with the one or more magnets and a thermal pad in direct contact with and positioned between the processor and the metal plate.
In an analogous art, Kurma Raju teaches associating co-processor modules (col. 2 line 59 - col. 3 line 30) with a set top box (col. 9 lines 36-42), adding additional functionality to said device and also assisting with heat dissipation (col. 2 line 66 - col. 3 line 6).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the module of Koelmel to include the module is for use with a set top box, as suggested by Kurma Raju, for the benefit of adding additional functionality to a set top box.
Koelmal and Kurma Raju fail to disclose a metal plate in direct contact with the one or more magnets and a thermal pad in direct contact with and positioned between the processor and the metal plate.
In an analogous art, Siddiqui teaches improving thermal conductivity between a processor and a housing via a metal plate in direct contact with the one or more magnets and a thermal pad in direct contact with and positioned between the processor and the metal plate (heat spreader between processor and housing, fig. 2 paragraphs 0037-0039 further secured with magnets, fig. 8 paragraph 0057).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the module to Koelmel and Kurma Raju to include disclose a metal plate in direct contact with the one or more magnets and a thermal pad in direct contact with and positioned between the processor and the metal plate, as suggested by Siddiqui, for the benefit of improving on the dissipation characteristics with improved thermal conductivity (see Siddiqui paragraph 0026).

Regarding claims 3 and 8-9, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claims 1 and 7, wherein the metal plate is a first metal plate and the thermal pad is a first thermal pad, and further comprising a second thermal pad positioned against the PCB and a second metal plate positioned against the second thermal pad (Siddiqui teaches embodiments using multiple portions to maximize removal of heat from a circuit board, fig. 13 and paragraph 0062).

Regarding claim 4, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claim 1, wherein the enclosure comprises a first half and a second half, and wherein the one or more magnets and the USB connector extend through the first half of the enclosure (Koelmel fig. 2, portion of first electronic device for connecting to coupling element 206).

Regarding claims 5 and 11, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claims 4 and 7, wherein the first half includes a planar region surrounding each of the one or more magnets and offset from the first half, each planar region being approximately co- planar with an outward facing surface of the corresponding magnet (see figs. 5-7C of Koelmel, where the magnetic portions of the coupling element and connecting devices are orthogonally oriented relative to the longer sides of the electronic devices).

Regarding claim 6, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claim 4, further comprising a metal plate attached to the first half, wherein the one or more magnets are captured therebetween (disposed along the thin edge of the electronic device, see figs. 8 and 9 of Koelmel).

Regarding claim 10, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claim 9, wherein the first and second halves include mating features configured for snap together engagement with each other (see Koelmel fig. 8, device snaps together with coupler).

Regarding claim 12, Koelmel, Kurma Raju, and Siddiqui disclose the co-processor module of claim 7, wherein the connector is a USB connector (Koelmel, col. 3 lines 57-59).

Regarding claim 16, Koelmel and Kurma Raju disclose the method of claim 13, wherein the connector is a USB connector (Koelmel, col. 3 lines 57-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Pillai (2012/0033384, paragraph 0024).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421